Order entered July 2, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00273-CV

                 TEXAS INSTITUTE FOR SURGERY, L.L.P., Appellant

                                             V.

                          ANGELA M. CARPENTER, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. Dc-17-04230

                                         ORDER
       Before the Court is appellee’s June 29, 2018 unopposed motion for extension of time to

file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed by July

23, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE